Final decree, insofar as it makes an award for Damage Parcel 24, unanimously reversed, on the law, on the facts and in the exercise of discretion, and a new trial ordered, with costs to elaimants-appellants. There is a failure of proof on the part of petitioner. Petitioner’s expert appraised the premises as a rooming house on a net lease basis. This was error since the building is an apartment house. Consequently, the capitalization of 12% based on the appraisal of the premises as a rooming house is not useful. We are not entitled to substitute capitalization rates not found in the evidence. (Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428.) Since that is the only testimony on behalf of the petitioner concerning capitalization, the interests of justice require a new trial. Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.